                                UNITED STATES BANKRUPTCY COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA


     In re:   Yellow Poplar Lumber Company, Inc.                  CASE NO.           17-70882
                       DEBTOR(S)
                                                                  CHAPTER            7

              Robert T. Copeland

                        APPELLANT(S)

              v.

              John M. Lamie

                    APPELLEE(S)

                                           NOTICE OF FILING APPEAL

          Pursuant to Federal Rules of Bankruptcy Procedure 8001, et seq., a Notice of Appeal was filed in the

above-styled matter on 7/26/2019.

          Your attention is directed to the Federal Rules of Bankruptcy Procedure and the Local Rules of Court.


          Dated: July 29, 2019

                                                               JAMES W. REYNOLDS
                                                               CLERK OF COURT


                                                               BY: /s/Laurrie Morris
                                                                             Deputy Clerk



Copies to:         Attorney for Appellant
                   Attorney for Appellee
                   U. S. Trustee, if applicable
                   Case Trustee
                   Bankruptcy Judge
                   Law Clerk




                                                          1
na
Case 1:19-cv-00029-JPJ-PMS Document 1-1 Filed 07/29/19 Page 1 of 1 Pageid#: 2
